         Case 1:20-cv-00127-LMG Document 53           Filed 07/15/21      Page 1 of 11




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: The Honorable Leo M. Gordon, Senior Judge

 POKARNA ENGINEERED STONE
 LIMITED,

                           Plaintiff,
 and
                                                            Consol. Court No. 20-00127
 M S INTERNATIONAL, INC.,

              Consolidated Plaintiff,

                   v.

 UNITED STATES,

                           Defendant,
                                                                        PUBLIC DOCUMENT
 and

 CAMBRIA COMPANY LLC,

                Defendant-Intervenor.



                                   PLAINTIFF’S REPLY BRIEF

                           POKARNA ENGINEERED STONE LIMITED


                                                  Lizbeth R. Levinson
                                                  Ronald M. Wisla
                                                  Brittney R. Powell

                                                  FOX ROTHSCHILD LLP
                                                  1030 15th Street, NW
                                                  Suite 380 East
                                                  Washington, DC 20005
                                                  Tel: (202) 794-1182
                                                  Email: llevinson@foxrothschild.com

July 15, 2021                              Counsel for Plaintiff Pokarna Engineered Stone Limited



124549801.1
           Case 1:20-cv-00127-LMG Document 53                                   Filed 07/15/21             Page 2 of 11




                                                 TABLE OF CONTENTS

TABLE OF CONTENTS................................................................................................................ i

TABLE OF AUTHORITIES ......................................................................................................... ii

I.        INTRODUCTION ............................................................................................................. 1

II.       ARGUMENT ..................................................................................................................... 2

III.      CONCLUSION .................................................................................................................. 6




                                                                         i


                                                                   iii
         Case 1:20-cv-00127-LMG Document 53                   Filed 07/15/21       Page 3 of 11




                                    TABLE OF AUTHORITIES


                                       FEDERAL STATUTES
19 U.S.C. § 1675(a)(2)(A)                                                                                2
19 U.S.C. § 1675(a)(2)(B)(iv)                                                                            2


                                          FEDERAL CASES

Albemarle Corp v. United States,
   821 F.3d 1345, 1352-53 (Fed. Cir 2016)                                                        2, 3, 4, 5
Novolipetsk Steel Pub. Joint Stock v. United States,
   483 F. Supp 3d 1281, 1286 (Ct. Int'l Trade 2020) .....                  ……………….... .. .............. 2, 5
Rhone Poulenc, Inc. v. United States,
   268 F.3d at 1376, 1382 (Fed Cir. 2001) ...........................       ……………….... .. .............. 6
Shakeproof Assembly Components, Div. of Ill. Tool Works, Inc.. v. United States,
   899 F.2d at 1185, 1191 (Fed Cir. 1990) ...........................       ……………….... .. .............. 6
Wheatland Tube Co. v. United States,
   495 F.3d at 1361 (Fed Cir. 2007) ......................................  ……………….... .. .............. 5




                                                     ii
         Case 1:20-cv-00127-LMG Document 53             Filed 07/15/21     Page 4 of 11




                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: The Honorable Leo M. Gordon, Senior Judge

 POKARNA ENGINEERED STONE
 LIMITED,

                           Plaintiff,
 and
                                                              Consol. Court No. 20-00127
 M S INTERNATIONAL, INC.,

              Consolidated Plaintiff,

                   v.

 UNITED STATES,

                           Defendant,

 and

 CAMBRIA COMPANY LLC,

                Defendant-Intervenor.



              REPLY BRIEF OF POKARNA ENGINEERED STONE LIMITED



I.      INTRODUCTION

        This Reply Brief responds to the briefs filed by Defendant the United States and

Defendant-Intervenor Cambria Company LLC in response to the Motion for Judgment on the

Agency Record filed by Plaintiff Pokarna Engineered Stone Limited (“PESL”). See

Defendant’s Response dated May 26, 2021 (ECF #45) (‘Defendant Response) and Defendant-

Intervenor’s Response dated June 9, 2021 (ECF #47) (“Cambria Response”). The issue in this

case concerns whether certain sample sales for which U.S. customers paid nominal amounts


                                                1
124533310.1
         Case 1:20-cv-00127-LMG Document 53               Filed 07/15/21     Page 5 of 11




should have been excluded from the calculation of U.S. price because they were not bona fide,

representative commercial sales in the U.S. market and were not suitable for use as subject

merchandise.

II.     ARGUMENT

        Defendant’s Response Brief focuses primarily on PESL’s argument that Commerce

should have exercised its discretion under 19 U.S.C. § 1675(a)(2)(B)(iv) to conduct an analysis

of whether the samples sales were bona fide. Defendant agrees that the statute requires

Commerce to conduct a bona fide sales analysis in new shipper reviews, but is silent with regard

to the applicability of this analysis in administrative reviews or investigations. Defendant

Response at 29. Notwithstanding the silence of the statute, however, this Court has confirmed

that Commerce has the discretion to apply the bona fide analysis in administrative reviews where

the circumstances justified the analysis. See Novolipetsk Steel Pub. Joint Stock Co. v. United

States, 483 F. Supp. 3d 1281, 1286 (Ct. Int’l Trade 2020), appeal docketed 21-1622 (Fed. Cir.

Apr. 21, 2021) (“Section 1675(a)(2)(A) is capacious enough to accommodate Commerce’s

authority to examine which sales it will consider for purposes of establishing a dumping margin

in an administrative review in some circumstances.”). The same legal principles that guided the

Court to affirm Commerce’s application of the bona fide sales analysis within the context of an

administrative review should similarly confirm that Commerce has the authority to apply the

bona fide analysis in an investigation. Defendant itself agrees that while the statute does not

mandate Commerce to apply the bona fide sales analysis in an investigation, it certainly does not

preclude such analysis should Commerce determine the circumstances to be appropriate.

Defendant’s Response at 30.

        The problem in this case is that Commerce never conducted any analysis whatsoever as

to whether it would have been appropriate to exclude the samples sales in this investigation. As
                                                 2
124533310.1
         Case 1:20-cv-00127-LMG Document 53               Filed 07/15/21      Page 6 of 11




Defendant aptly stated in its Response Brief, “[g]iven Congress’s silence regarding application

of a bona fide sales test in administrative reviews and investigations, Commerce has determined

that it is not required to apply a bona fide sales test in circumstances outside of a new shipper

review, but may do so in circumstances the agency finds appropriate.” Defendant Response at

30. In the instant case, Commerce erred by never determining whether the circumstance of this

investigation warranted the application of the bona fide sales analysis. Given the substantial

evidence in the record regarding the sample sales, all solicited by Commerce, the agency should

have at least considered whether to exercise the discretion it has to conduct a bona fide analysis

in an investigation.

        It is clear from the administrative record that Commerce viewed the exclusion of the

sample sales as a key issue in the investigation. Commerce expressly addressed the issue in its

Preliminary Determination, stating that “we consider several factors in determining whether to

exclude sample sales for compensation, i.e. whether the sample sales make up a small portion of

the total sales; whether the merchandise is not sold to customers for commercial consumption;

whether these sales were negotiated under different circumstances than non-sample sales; and

whether these sales are recorded differently.” See Analysis Memorandum for the Preliminary

Results of the Antidumping Duty Investigation of Certain Quartz Surface Products from India,

Public Document (“P.D.”) at bar code 3948044-01 (Dec. 4, 2019) at 4 (“Preliminary Analysis

Memo”). In its Preliminary Determination, Commerce indicated that it would solicit further

information from PESL regarding sample sales, and would continue to re-evaluate “the

classification of such sales in the upcoming final, as appropriate.” Id. In actuality, however,

Commerce never conducted any further analysis in the Final Determination of whether the facts

warranted the exclusion of the sample sales from the calculation of U.S. price.


                                                  3
124533310.1
         Case 1:20-cv-00127-LMG Document 53                Filed 07/15/21     Page 7 of 11




        Following the Preliminary Determination, Commerce elicited detailed information from

PESL in a post-preliminary supplemental questionnaire regarding the precise nature of the

sample sales, the prices at which they were sold, the uses to which the sample sales were

dedicated, the methods of recording such sales in their books and records, and the differences in

bar codes between sample sales and subject merchandise. See Third Supplemental

Questionnaire, P.D. 321 at bar code 3926856-01 (Jan. 6, 2020). PESL responded in full,

demonstrating in ten pages of text the pronounced differences between samples sales and other

subject merchandise. See PESL’s Third Supplemental Response, P.D. 333 at bar code 3934629-

01 (Jan. 22, 2020) at p. 3-8. Commerce further verified the documentation submitted by PESL

regarding the sample sales and stated:

               We also reviewed purchase orders showing that sample
               prices to one customer remained unchanged after { several
               years } while prices of slabs increased over roughly the
               same time period. Additionally, company officials
               explained the sizing of PESL’s products and demonstrated
               how one customer offers samples through their online sales
               portal.

See Verification Report of Sales Response of PESL, P.D. 344 at bar code 3954025-01 (Mar. 13, 2020) at

p. 12-13.

        In its final determination, however, Commerce disregarded these facts and failed to

consider the legal issue of whether these facts warranted it to exercise its inherent discretion to

disregard non-bona fide sales in the calculation of U.S. price. Commerce failed to address any

of the distinguishing characteristics of the sample sales and neglected to undertake any analysis

of whether or not the circumstances were appropriate for it to exercise its discretion to exclude

the sample sales under the bona fide sales provisions set forth in the statute.

        While Commerce was not required to exclude the sample sales from the calculation of

U.S. price, it did have an obligation under the circumstances of this case to consider whether the
                                                  4
124533310.1
         Case 1:20-cv-00127-LMG Document 53                Filed 07/15/21    Page 8 of 11




facts of this investigation warranted the exercise of its discretion. As reviewed above, PESL

provided substantial evidence on the record (in response to specific requests from Commerce)

describing the precise nature of the compensated the sample sales. Having provided detailed

information regarding sample sales that were specifically solicited by Commerce itself, the

burden shifted to Commerce to make a determination whether or not the factual circumstances in

this case warranted Commerce’s exercise of its discretionary authority to exclude the sample

sales from the calculation of U.S. price. Commerce erred by failing to undertake such an analysis

in the final determination, despite the vast factual record before it.

        The criteria that Commerce should have taken into account in determining whether to

exercise its discretion to exclude the sample sales are those that govern all proceedings before

the agency and that have been endorsed repeatedly by this Court. As this Court enunciated in

Novolipetsk Steel:

               Given 19 U.S.C. §§ 1675(a)(2)(A) and 1677a’s silence with
               respect to the issue of what constitutes a sale, it is reasonable for
               Commerce to disregard sales that are not bona fide in an effort to
               calculate a dumping margin that suitably approximates an exporter
               or producer’s selling practice.

Id. at 1287.

        The same principle applies to investigations. Neither Defendant nor Defendant-

Intervenor takes issue with the axiomatic principle that Commerce is charged with responsibility

for calculating a dumping margin “that suitably approximates an exporter or producer’s selling

practice.” The inclusion of non-bona fide or unrepresentative sales in the calculation of U.S.

price contravenes the purpose of the antidumping laws. which is to lead to fair price

comparisons. See Wheatland Tube Co. v. United States, 495 F.3d at 1361. Neither Defendant

nor Defendant-Intervenor contest the well-established principle that Commerce is obligated to


                                                   5
124533310.1
         Case 1:20-cv-00127-LMG Document 53               Filed 07/15/21     Page 9 of 11




calculate duties as accurately as possible. See Shakeproof Assembly Components, Div. of Ill.

Tool Works, Inc. v. United States, 268 F.3d 1376, 1382 (Fed. Cir. 2001); Rhone Poulenc, Inc. v.

United States, 899 F.2d 1185, 1191 (Fed. Cir. 1990). The requirement that Commerce issue fair

and accurate determinations, is certainly not limited to only new shipper reviews, but applies as

well to annual administrative reviews and investigations. The fundamental principles of fairness

apply to all proceeding segments under the statute.

III.    CONCLUSION

        For these reasons, PESL requests that this Court remand this case to Commerce with

instructions to conduct an analysis of whether, based on substantial evidence on the record, the

sample sales should be excluded from the calculation of U.S. price. Commerce should have, but

never did consider whether the inclusion of the sample sales distorted its analysis or resulted in

an inaccurate margin. Defendant mischaracterizes and overstates PESL’s argument in claiming

that PESL believes that “Commerce must exclude such sales from the margin calculation in

investigations.” See Defendant Response Brief at 30. Commerce may not be required to

exclude the sample sales from the calculation of U.S. price. Given its inherent discretion to

exclude the sample sales from the calculation of U.S. price, however, under the unique

circumstances of this case, Commerce should have at least engaged in an a bona-fide sales

analysis to determine whether the facts of this case warrant the exclusion of the sample sales

from the calculation of U.S. price.


                                                      Respectfully submitted,

                                                      /s/ Lizbeth R. Levinson

                                                      Lizbeth R. Levinson
                                                      Ronald M. Wisla
                                                      Brittney R. Powell

                                                 6
124533310.1
        Case 1:20-cv-00127-LMG Document 53   Filed 07/15/21   Page 10 of 11




                                          FOX ROTHSCHILD LLP
                                          2020 K Street, N.W.
                                          Suite 500
                                          Washington, DC 20006
                                          Tel: (202) 794-1182
                                          Email: llevinson@foxrothschild.com


                                          Counsel for Plaintiff Pokarna Engineered
                                          Stone Limited




July 15, 2021




                                      7
124533310.1
        Case 1:20-cv-00127-LMG Document 53               Filed 07/15/21     Page 11 of 11




                            Word Count Certificate of Compliance




This brief has been prepared utilizing Microsoft Word 2016 using a proportionally spaced
typeface (12-point Times New Roman font).
In accordance with this Court’s Scheduling Order and the Chambers Procedures of the United
States Court of International Trade, the undersigned certifies that this brief complies with the
word limitations set forth therein. Specifically, excluding those exempted portions of the brief,
as set forth in 2 B (1) of the Chambers Procedures, I hereby certify that this brief contains 1635
words. This certified word count is based on the word count feature in the word processing
system (Microsoft Word) used to prepare this brief.


                                                     /s/ Lizbeth R. Levinson
                                                     Lizbeth R. Levinson
                                                     Ronald M. Wisla
                                                     Brittney R. Powell

                                                     FOX ROTHSCHILD LLP
                                                     1030 15th Street, NW
                                                     Suite 380 East
                                                     Washington, DC 20005
                                                      Tel: 202-794-1183
                                                      Fax: 202-461-3102


July 15, 2021




124549635.1
